By the Court.
The Rev. Sts. c. 133, § 11, expressly provide that in the prosecution of any offence, committed upon or in any way affecting any real estate, or committed in stealing any personal property, “ it shall be sufficient, and shall not be deemed a variance, if it be proved on the trial that at the time when the offence was committed, either the actual or constructive possession, or the general or special property, in the whole, or in any part, of such real or personal estate,” was in the person alleged in the indictment to be the owner thereof.
In this case, Stubbs and the other occupant of the shop had the possession of the whole ■ shop, which was a detached building. They had not made any partition, but had merely agreed how they should use it. They were tenants in common, and therefore, by the statute, the shop might be described as th? property of either. Exceptions overruled.